RYMER, Circuit Judge,
concurring:
I concur for the additional reason that Khanishian failed to include the entire 641-page Certified Administrative Record (“CAR”) in the Excerpts of Record. See In re O’Brien, 312 F.3d 1135, 1137 (9th Cir.2002) (“failure to present a sufficient record can itself serve as a basis for summary affirmance”); Circuit Rule 30-1.1. The CAR contains all of the medical records and physician reports that Khanishian relies on to demonstrate that ALJ’s and magistrate judge’s respective orders were in error. Khanishian cited the CAR throughout her opening brief and it is clearly “necessary to the resolution of an issue on appeal.” Circuit Rule 30-1.4(a)(xi).